     Case 2:20-cv-10140-DSF-PVC Document 14 Filed 11/25/20 Page 1 of 12 Page ID #:43



 1    Matthew J. Norris (SBN 257505)
 2    NORRIS LAW GROUP, P.C.
      10940 Wilshire Boulevard, Suite 1600
 3    Los Angeles, California 90024
 4    Telephone: (310) 443 4159
      Facsimile: (310) 443 4220
 5
      Email: mjnorris@norrislglaw.com
 6

 7
      Attorneys for Defendants Zaherali E. Sayani
      and Kherun Sayani
 8

 9
                        IN THE UNITED STATES DISTRICT COURT
10
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11

12    ANTHONY BOUYER, an individual,
                                                 Case No. 2:20-cv-10140-DSF (PVCx)
13                Plaintiff,
14
            v.
15
      JR7 WORLDWIDE INC., a California           DEFENDANTS’ ANSWER TO
16                                               PLAINTIFF’S COMPLAINT “FOR
      corporation; ZAHERALI E. SAYANI,
                                                 DAMAGES AND INJUNCTIVE
17    an individual; KHERUN SAYANI, an
                                                 RELIEF,” ETC.
18    individual; and DOES 1-10, inclusive;

19                Defendants.
20

21                                               JURY TRIAL DEMANDED
22

23

24

25                                            ANSWER
26          Defendants Zaherali E. Sayani and Kherun Sayani, here acting JOINTLY and each
27    acting in BOTH their individual capacities, hereby file this Answer to Plaintiff Anthony
28
                                                 -1-
            DEFS.’ ANSWER TO PLF.’S COMPLAINT “FOR DAMAGES AND INJUNCTIVE RELIEF,” ETC.
                                                             Case No. CV 20-10140-DSF (PVCx)
     Case 2:20-cv-10140-DSF-PVC Document 14 Filed 11/25/20 Page 2 of 12 Page ID #:44



 1    Bouyer’s (“Plaintiff”) Complaint “For Damages and Injunctive Relief For: Violations Of
 2    the Americans With Disabilities Act of 1990, etc.” and “Violations of the Unruh Civil
 3    Rights Act, etc.” (“Complaint”), for themselves and for no other Defendants, with all
 4    references to “Paragraphs” below referring to the Paragraphs of the Plaintiff’s Complaint
 5    filed in this action unless otherwise noted, as follows.
 6                                         INTRODUCTION
 7          Plaintiff Anthony Bouyer is a serial litigant who invests what appears to be a
 8    significant amount of time allegedly visiting businesses, purportedly encountering barriers
 9    to access for persons with disabilities, and serving as the plaintiff in ensuing civil
10    litigation. Represented by the same lawyers, Mr. Bouyer has filed no fewer than 446
11    cases in this district, including this matter, since December 31, 2019, an average of more
12    than 40 cases filed per month. An examination of a representative sample of the
13    complaints in these cases reveals that they are virtually identical other than the names and
14    addresses of the Defendants(s) and the date of Mr. Bouyer’s supposed visits to the various
15    premises, which are, conspicuously, never described in any detail. Notably, Mr. Bouyer
16    and his captive law firm never seem to send a cease-and-desist letter to any Defendants as
17    a first step, a strategy that would advance the causes of disability advocacy and the
18    removal of barriers to access but also carry the “drawback” of not generating a revenue
19    stream of attorney fees. Instead, they file suit without any advance notice whatsoever, and
20    always in federal court to avoid California’s legislation and rules designed to address and
21    curb the abuses of serial Unruh Act litigants.
22          Against this backdrop – while hurting the cause of legitimate disability advocacy
23    everywhere through sharp practice and abusive and vexatious litigation – Mr. Bouyer and
24    his adopted law firm continue their unyielding consumption of this Court’s resources with
25    the instant Complaint.
26                       ANSWERS TO PARAGRAPHS IN COMPLAINT
27          1.     Defendants lack sufficient information and belief to respond to the
28    allegations in Paragraph 1 of the Complaint and on that basis deny said allegations.
                                                -2-
                    DEFENDANTS’ ANSWER TO PLF.’S COMPLAINT “FOR DAMAGES,” ETC.
                                                             Case No. CV 20-10140-DSF (PVCx)
     Case 2:20-cv-10140-DSF-PVC Document 14 Filed 11/25/20 Page 3 of 12 Page ID #:45



 1          2.     Defendants admit the allegations in Paragraph 2.
 2          3.     Defendants admit the allegations in Paragraph 3.
 3          4.     Defendants deny the allegations in Paragraph 4.
 4          5.     Defendants deny the allegations in Paragraph 5.
 5          6.     Paragraph 6 contains allegations that do not appear to require admission or
 6    denial; however, to the extent that a response is required, Defendants deny the allegations
 7    in Paragraph 6.
 8          7.     Paragraph 7 contains allegations that do not appear to require admission or
 9    denial; however, to the extent that a response is required, Defendants deny the allegations
10    in Paragraph 7.
11          8.     Paragraph 8 contains allegations that do not appear to require admission or
12    denial; however, to the extent that a response is required, Defendants deny the allegations
13    in Paragraph 8. Additionally, Defendants ask the Court via Order to Show Cause (or in
14    the alternative, Defendants will so move the Court) to decline to exercise supplemental
15    jurisdiction over Plaintiff’s state law Unruh Act claim, which predominates over his
16    federal law claim under the Americans with Disabilities Act of 1990 (“ADA”).
17          9.     Paragraph 9 contains allegations that do not appear to require admission or
18    denial; however, to the extent that a response is required, Defendants deny the allegations
19    in Paragraph 9. Additionally, Defendants ask the Court via Order to Show Cause (or in
20    the alternative, Defendants will so move the Court) to decline to exercise supplemental
21    jurisdiction over Plaintiff’s state law Unruh Act claim, which predominates over his
22    federal law claim under the Americans with Disabilities Act of 1990 (“ADA”).
23    Defendants deny the allegations in Paragraph 9. By way of further answer, Defendants do
24    not believe that Plaintiff has ever in fact gone to or visited (hereinafter “visited”) what
25    Plaintiff describes as “the Business,” whether “on or about October 17, 2020” as Plaintiff
26    vaguely claims or on any other date; and Defendants do not believe that Plaintiff has or
27    ever had any intention to purchase “car mats” or otherwise avail himself of the Business’s
28    goods or services.
                                                -3-
                    DEFENDANTS’ ANSWER TO PLF.’S COMPLAINT “FOR DAMAGES,” ETC.
                                                             Case No. CV 20-10140-DSF (PVCx)
     Case 2:20-cv-10140-DSF-PVC Document 14 Filed 11/25/20 Page 4 of 12 Page ID #:46



 1          10.    Paragraph 10 contains legal conclusions to which no response is required; to
 2    the extent that a response is required, Defendants deny the allegations of Paragraph 10.
 3          11.     Paragraph 11 contains allegations that do not appear to require admission or
 4    denial; however, to the extent that a response is required, Defendants deny the allegations
 5    in Paragraph 11. Additionally, Defendants ask the Court via Order to Show Cause (or in
 6    the alternative, Defendants will so move the Court) to decline to exercise supplemental
 7    jurisdiction over Plaintiff’s state law Unruh Act claim, which predominates over his
 8    federal law claim under the Americans with Disabilities Act of 1990 (“ADA”).
 9    Defendants deny the allegations in Paragraph 11. By way of further answer, Defendants
10    do not believe that Plaintiff has ever in fact gone to or visited (hereinafter “visited”) what
11    Plaintiff describes as “the Business,” whether “on or about October 17, 2020” as Plaintiff
12    vaguely claims or on any other date; and Defendants do not believe that Plaintiff has or
13    ever had any intention to purchase “car mats” or otherwise avail himself of the Business’s
14    goods or services.
15          12.    Defendants deny the allegations in Paragraph 12, unfortunate and otherwise.
16    By way of further answer, Defendants do not believe that Plaintiff has ever visited the
17    Business.
18          13.    Defendants deny the allegations in Paragraph 13. By way of further answer,
19    Defendants do not believe that Plaintiff has ever visited the Business, and the allegations
20    of Paragraph 13 are impermissibly vague, ambiguous, and speculative.
21          14.    Defendants deny the allegations in Paragraph 14. By way of further answer,
22    Defendants do not believe that Plaintiff has ever visited the Business, and the allegations
23    of Paragraph 14 are impermissibly vague, ambiguous, and speculative.
24          15.    Defendants deny the allegations in Paragraph 15. By way of further answer,
25    Defendants do not believe that Plaintiff has ever visited the Business.
26          16.    Defendants deny the allegations in Paragraph 16. By way of further answer,
27    Defendants do not believe that Plaintiff has ever visited the Business, and some of the
28
                                                -4-
                    DEFENDANTS’ ANSWER TO PLF.’S COMPLAINT “FOR DAMAGES,” ETC.
                                                             Case No. CV 20-10140-DSF (PVCx)
     Case 2:20-cv-10140-DSF-PVC Document 14 Filed 11/25/20 Page 5 of 12 Page ID #:47



 1    allegations of Paragraph 16 are legal argument thinly disguised as fact that Defendants
 2    deny.
 3            17.    Defendants deny the allegations in Paragraph 17. By way of further answer,
 4    Defendants do not believe that Plaintiff has ever visited the Business.
 5            18.    Defendants deny the allegations in Paragraph 18. By way of further answer,
 6    Defendants do not believe that Plaintiff has ever visited the Business.
 7            19.    Defendants deny the allegations in Paragraph 19, both to the extent that they
 8    do and do not contain conclusions of law. By way of further answer, Defendants do not
 9    believe that Plaintiff has ever visited the Business.
10            20.    Defendants deny the allegations in Paragraph 20. By way of further answer,
11    Defendants do not believe that Plaintiff has ever visited the Business, and some of the
12    allegations of Paragraph 20 are legal argument thinly disguised as fact that Defendants
13    deny.
14            21.    Defendants have no way of knowing what “keen interest” Plaintiff (and his
15    lawyers) may have; Defendants therefore lack sufficient information and belief to respond
16    to the allegations in Paragraph 21 of the Complaint and on that basis deny said
17    allegations.
18            22.    Defendants deny the allegations in Paragraph 22, both to the extent that they
19    do and do not contain conclusions of law. By way of further answer, Defendants do not
20    believe that Plaintiff has ever visited the Business. By way of further answers,
21    Defendants do not believe that Plaintiff has any intention to return to the Business, unless
22    he stops serving as the straw plaintiff for new complaints brought by his preferred law
23    firm, as it is doubtful that he or anyone would have enough time in the day or enough
24    resources or needs to visit the almost 450 businesses Plaintiff claims to have visited since
25    December 31, 2019 again, let alone while also continuing to hunt fresh targets.
26            23.    Defendants deny the allegations in Paragraph 23, both to the extent that they
27    do and do not contain conclusions of law. By way of further answer, Defendants do not
28    believe that Plaintiff has ever visited the Business. By way of further answer, Defendants
                                                  -5-
                      DEFENDANTS’ ANSWER TO PLF.’S COMPLAINT “FOR DAMAGES,” ETC.
                                                               Case No. CV 20-10140-DSF (PVCx)
     Case 2:20-cv-10140-DSF-PVC Document 14 Filed 11/25/20 Page 6 of 12 Page ID #:48



 1    do not believe that Plaintiff has any intention to return to the Business, unless he stops
 2    serving as the straw plaintiff for new complaints brought by his preferred law firm, as it is
 3    doubtful that he or anyone would have enough time in the day or enough resources or
 4    needs to visit the almost 450 businesses Plaintiff claims to have visited since December
 5    31, 2019 again, while also continuing to hunt fresh targets.
 6          24.    Defendants deny the allegations of Paragraph 24. By way of further answer,
 7    Defendants do not believe that Plaintiff has ever visited the Business.
 8          25.    Defendants deny the allegations of Paragraph 25.
 9          26.    Defendants deny the allegations in Paragraph 26, both to the extent that they
10    do and do not contain conclusions of law. By way of further answer, Defendants do not
11    believe that Plaintiff has ever visited the Business.
12          27.    Defendants deny the allegations in Paragraph 27, both to the extent that they
13    do and do not contain conclusions of law. By way of further answer, Defendants do not
14    believe that Plaintiff has ever visited the Business.
15          28.    Defendants deny the allegations in Paragraph 28, both to the extent that they
16    do and do not contain conclusions of law. By way of further answer, Defendants do not
17    believe that Plaintiff has ever visited the Business. By way of further answer, Defendants
18    deny that Plaintiff has personally encountered any barrier related to his disability in any
19    situation involving Defendants, and Defendants assert that Plaintiff may not maintain an
20    action hoping to find such barriers in the future. By way of further answer, Plaintiff’s
21    citation of case law in an attempt to support his factual assertions is legal argument to
22    which no response is required, but the same is nonetheless hereby denied.
23          29.     Defendants deny the allegations in Paragraph 29, both to the extent that they
24    do and do not contain conclusions of law. By way of further answer, Defendants do not
25    believe that Plaintiff has ever visited the Business. By way of further answer, Defendants
26    deny that Plaintiff has personally encountered any barrier related to his disability in any
27    situation involving Defendants, and Defendants assert that Plaintiff may not maintain an
28    action hoping to find such barriers in the future. By way of further answer, Defendants
                                                -6-
                    DEFENDANTS’ ANSWER TO PLF.’S COMPLAINT “FOR DAMAGES,” ETC.
                                                             Case No. CV 20-10140-DSF (PVCx)
     Case 2:20-cv-10140-DSF-PVC Document 14 Filed 11/25/20 Page 7 of 12 Page ID #:49



 1    deny that Plaintiff is entitled to any injunctive relief and Defendants note that Plaintiff has
 2    failed to comply with Fed. R. Civ. P. 65 and Local Civil Rule 65-1.
 3          30.    Defendants reassert the admissions, denials and allegations previously
 4    asserted in this Answer to Paragraphs 1 through 29 of the Complaint, inclusive, as if fully
 5    set forth herein.
 6          31.    Paragraph 31 (including all its subsections) contains legal conclusions to
 7    which no response is required; to the extent that a response is required, the allegations in
 8    Paragraph 31 are denied.
 9          32.    Paragraph 32 contains legal conclusions to which no response is required; to
10    the extent that a response is required, the allegations in Paragraph 32 are denied.
11          33.    Paragraph 33 contains legal conclusions to which no response is required; to
12    the extent that a response is required, the allegations in Paragraph 33 are denied.
13          34.    Paragraph 34 contains legal conclusions to which no response is required; to
14    the extent that a response is required, the allegations in Paragraph 34 are denied. By way
15    of further answer, Defendants deny the factual allegations (to the extent that any are
16    pleaded) in Paragraph 34. By way of further answer, Defendants do not believe that
17    Plaintiff has ever visited the Business.
18          35.    Paragraph 35 contains legal conclusions to which no response is required; to
19    the extent that a response is required, the allegations in Paragraph 35 are denied. By way
20    of further response, Defendants deny that Plaintiff is entitled to any injunctive relief;
21    Defendants note that Plaintiff has failed to comply with Fed. R. Civ. P. 65 and Local Civil
22    Rule 65-1; and Defendants assert that Plaintiff lacks standing, and that Plaintiff has failed
23    to state a claim upon which relief can be granted.
24          36.    Defendants reassert the admissions, denials and allegations previously
25    asserted in this Answer to Paragraphs 1 through 35 of the Complaint, inclusive, as if fully
26    set forth herein.
27          37.    Paragraph 37 contains legal conclusions to which no response is required; to
28    the extent that a response is required, the allegations in Paragraph 37 are denied.
                                                 -7-
                     DEFENDANTS’ ANSWER TO PLF.’S COMPLAINT “FOR DAMAGES,” ETC.
                                                              Case No. CV 20-10140-DSF (PVCx)
     Case 2:20-cv-10140-DSF-PVC Document 14 Filed 11/25/20 Page 8 of 12 Page ID #:50



 1          38.    Paragraph 38 contains legal conclusions to which no response is required; to
 2    the extent that a response is required, the allegations in Paragraph 38 are denied.
 3          39.    Paragraph 39 contains legal conclusions to which no response is required; to
 4    the extent that a response is required, the allegations in Paragraph 39 are denied.
 5          40.    As to Plaintiff's prayer for relief, Defendants deny that Plaintiff is entitled to
 6    any injunctive relief; Defendants note that Plaintiff has failed to comply with Fed. R. Civ.
 7    P. 65 and Local Civil Rule 65-1; and Defendants assert that Plaintiff lacks standing, and
 8    that Plaintiff has failed to state a claim upon which relief can be granted.
 9          41.    As to Plaintiff's prayer for relief on the alleged First and Second Causes of
10    Action, Defendants deny that Plaintiff is entitled to any monetary damages, because
11    Plaintiff did not actually visit any premises relating to Defendants; the Court should
12    decline supplemental jurisdiction over Plaintiff’s state law claim; and Plaintiff should be
13    required (via an Order to Show Cause) to show why his state law claim should not be
14    dismissed, or to meet the heightened pleading requirements of Cal. Code Civ. Proc. §
15    425.50, which were enacted “in an attempt to deter baseless claims and vexatious
16    litigation.” Perri v. Thrifty PayLess, No. CV 19-07829-CJC(SKx), 2019 WL 7882068, at
17    *2 (C.D. Cal. Oct. 8, 2019).
18          42.    As to Plaintiff's prayer for relief on the alleged First and Second Causes of
19    Action, Defendants deny that Plaintiff is entitled to any “deterrence damages,” because
20    Plaintiff did not actually visit any premises relating to Defendants; the Court should
21    decline supplemental jurisdiction over Plaintiff’s state law claim; and Plaintiff should be
22    required (via an Order to Show Cause) to show why his state law claim should not be
23    dismissed, or to meet the heightened pleading requirements of Cal. Code Civ. Proc. §
24    425.50, which were enacted “in an attempt to deter baseless claims and vexatious
25    litigation.” Perri v. Thrifty PayLess, No. CV 19-07829-CJC(SKx), 2019 WL 7882068, at
26    *2 (C.D. Cal. Oct. 8, 2019). Moreover, Plaintiff has not pleaded that he attempted to
27    patronize the Business again but was prevented or reasonably dissuaded. Filardi v.
28
                                                -8-
                    DEFENDANTS’ ANSWER TO PLF.’S COMPLAINT “FOR DAMAGES,” ETC.
                                                             Case No. CV 20-10140-DSF (PVCx)
     Case 2:20-cv-10140-DSF-PVC Document 14 Filed 11/25/20 Page 9 of 12 Page ID #:51



 1    Starbucks # 8709, No. 5:18-CV-00404-ODW-SP, 2018 WL 3303316, at *4 (C.D. Cal.
 2    July 5, 2018).
 3          43.    As to Plaintiff's prayer for relief on the alleged First and Second Causes of
 4    Action, Defendants deny that Plaintiff is entitled to any attorney fees, litigation expenses
 5    and costs of suit, because Plaintiff did not actually visit any premises relating to
 6    Defendants; the Court should decline supplemental jurisdiction over Plaintiff’s state law
 7    claim; and Plaintiff should be forced (via an Order to Show Cause) to show why his state
 8    law claim should not be dismissed, or to meet the heightened pleading requirements of
 9    Cal. Code Civ. Proc. § 425.50, which were enacted “in an attempt to deter baseless claims
10    and vexatious litigation.” Perri v. Thrifty PayLess, No. CV 19-07829-CJC(SKx), 2019
11    WL 7882068, at *2 (C.D. Cal. Oct. 8, 2019).
12          44.    Any allegation in the Complaint not specifically admitted or otherwise
13    responded to above, including Plaintiff’s entitlement to any relief set forth in Plaintiff’s
14    prayer or otherwise, is hereby denied in full by Defendants.
15                                    AFFIRMATIVE DEFENSES
16                 Defendants hereby assert the following separate and affirmative defenses to
17    the causes of action set forth in the Plaintiff’s Complaint, and in so doing, Defendants do
18    not concede that Defendants bear the burden of proof on such defenses.
19                                 FIRST AFFIRMATIVE DEFENSE
20                                 (Failure to State a Cause of Action)
21          1.     The Complaint and each alleged claim for relief set forth therein fail to allege
22    facts sufficient to state a claim for relief or damages. Moreover and without limitation,
23    Plaintiff lacks standing and Plaintiff has failed to describe his alleged injuries or link them
24    in any way to alleged barriers to access.
25                               SECOND AFFIRMATIVE DEFENSE
26                                        (Statute of Limitations)
27          2.     Each and every one of the Plaintiff’s claims against Defendants that set forth
28    in the Complaint is barred by the applicable statutes of limitations.
                                                   -9-
                       DEFENDANTS’ ANSWER TO PLF.’S COMPLAINT “FOR DAMAGES,” ETC.
                                                                Case No. CV 20-10140-DSF (PVCx)
 Case 2:20-cv-10140-DSF-PVC Document 14 Filed 11/25/20 Page 10 of 12 Page ID #:52



 1                                THIRD AFFIRMATIVE DEFENSE
 2                                             (Waiver)
 3         3.     Plaintiff has waived and released any rights he may have had against
 4   Defendants and, for that reason, Plaintiff is barred from recovery herein.
 5                            FOURTH AFFIRMATIVE DEFENSE
 6                                        (Unclean Hands)
 7         4.     The Complaint and each and every alleged claim for relief set forth therein
 8   are barred by the Plaintiff’s unclean hands.
 9                                FIFTH AFFIRMATIVE DEFENSE
10                                             (Laches)
11         5.     The Complaint and each and every alleged claim for relief therein are barred
12   by the doctrine of laches.
13                                SIXTH AFFIRMATIVE DEFENSE
14                                            (Estoppel)
15         6.     Plaintiff is estopped from asserting each and every one of the purported
16   claims for relief asserted in the Complaint against Defendants.
17                            SEVENTH AFFIRMATIVE DEFENSE
18                                        (Plaintiff's Fraud)
19          7.    Plaintiff's claims are barred by reason of his own fraudulent acts.
20                            EIGHTH AFFIRMATIVE DEFENSE
21                        (Plaintiff Did Not Visit Defendants’ Premises)
22         8.     On information and belief, Plaintiff never visited “the Business” or any
23   premises relating to Defendants – and Defendants plans to depose Plaintiff to confirm this
24   – and therefore, Plaintiff has no standing to maintain this action and no basis for a claim
25   upon which relief may be granted. In addition, Plaintiff and his counsel have knowingly
26   maintained this action in bad faith, and the action is vexatious and frivolous, entitling
27   Defendants to sanctions and an award of reasonable attorney fees and costs.
28   //
                                              -10-
                   DEFENDANTS’ ANSWER TO PLF.’S COMPLAINT “FOR DAMAGES,” ETC.
                                                            Case No. CV 20-10140-DSF (PVCx)
 Case 2:20-cv-10140-DSF-PVC Document 14 Filed 11/25/20 Page 11 of 12 Page ID #:53



 1                              NINTH AFFIRMATIVE DEFENSE
 2                     (Plaintiff Has No Intent to Visit the Premises Again)
 3         9.     On information and belief, Plaintiff never visited the Business or any
 4   premises relating to Defendants, and has no intent to visit any such premises again,
 5   particularly but not exclusively due to his schedule visiting so many area businesses in a
 6   claimed effort to assess them for compliance with the disability access laws and champion
 7   the rights of the disabled (while in fact doing the reverse, by increasing the chances that
 8   legislation will eventually be passed to curb his and others’ serial litigation abuses,
 9   possibly harming legitimate disability advocacy in the process). Because Plaintiff has no
10   intention of visiting any premises relating to Defendants again, including without
11   limitation the Business, he is barred from recovery as alleged.
12                             TENTH AFFIRMATIVE DEFENSE
13                            (State Law Claim Should Be Dismissed)
14          10.   Plaintiff’s state law claim (which allows for the recovery of monetary
15   damages) clearly predominates over his ADA claim (which does not). Plaintiff should be
16   forced by the Court (via an Order to Show Cause) to show why his state law claim should
17   not be dismissed, or alternatively to meet the heightened pleading requirements of Cal.
18   Civ. Proc. Code § 425.50, enacted “in an attempt to deter baseless claims and vexatious
19   litigation.” Perri v. Thrifty PayLess, No. CV 19-07829-CJC(SKx), 2019 WL 7882068, at
20   *2 (C.D. Cal. Oct. 8, 2019).
21                           ELEVENTH AFFIRMATIVE DEFENSE
22                             (Compliance Not Readily Achievable)
23         11.    Under the ADA, a business must only bring its premises into compliance
24   when “readily achievable” to do so, which means easily accomplishable and able to be
25   carried out without much difficulty or expense relative to the size of the business. This is
26   a case-by-case analysis and carries the goal, according to the ADA, of ensuring that ADA
27   requirements are not unduly burdensome to small businesses. Compliance here is not
28   readily achievable.
                                              -11-
                   DEFENDANTS’ ANSWER TO PLF.’S COMPLAINT “FOR DAMAGES,” ETC.
                                                            Case No. CV 20-10140-DSF (PVCx)
 Case 2:20-cv-10140-DSF-PVC Document 14 Filed 11/25/20 Page 12 of 12 Page ID #:54



 1                             TWELFTH AFFIRMATIVE DEFENSE
 2                                             (Mootness)
 3            12.   If compliance is readily achievable, Defendants will bring itself into
 4   compliance, mooting Plaintiff’s Complaint. In such case, Defendants will move for a stay
 5   of this action, then for dismissal for mootness once compliance is achieved.
 6                          THIRTEENTH AFFIRMATIVE DEFENSE
 7                                       (Additional Defenses)
 8            13.   Defendants presently have insufficient knowledge and information upon
 9   which to form a belief as to whether Defendants may have additional defenses not
10   specifically set forth herein. On that basis, Defendants reserve the right to amend this
11   Answer and also reserve the right to assert additional affirmative defenses in the event
12   that further pleadings or discovery in this action indicate that such defenses are
13   appropriate.
14                                         JURY DEMAND
15            Under Rule 38 of the Federal Rules of Civil Procedure, Defendants hereby request
16   and demand a jury trial on all claims and causes of action so triable.
17

18   Dated:     November 25, 2020             NORRIS LAW GROUP, P.C.
19

20                                                      /s/ Matthew J. Norris
                                              By: ___________________________
21                                            Matthew J. Norris
                                              Attorneys for Defendants
22
                                              Zaherali E. Sayani and Kherun Sayani
23

24

25

26

27

28
                                                -12-
                     DEFENDANTS’ ANSWER TO PLF.’S COMPLAINT “FOR DAMAGES,” ETC.
                                                              Case No. CV 20-10140-DSF (PVCx)
